UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7485


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

DWAYNE ALTWAN LANGFORD,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Anderson.     Henry M. Herlong, Jr., Senior
District Judge. (8:07-cr-00013-HMH-1)


Submitted:    November 19, 2009             Decided:   December 3, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwayne Altwan Langford, Appellant Pro Se.    Elizabeth Jean
Howard, Assistant United States Attorney, Greenville, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Dwayne    Altwan   Langford        appeals    the       district      court’s

order   denying     his   motion      for    reduction    of     sentence       under    18

U.S.C. § 3582(c)(2) (2006).                 We have reviewed the record and

find    no   reversible      error.         Accordingly,        we    affirm    for     the

reasons stated by the district court.                     See United States v.

Langford, No. 8:07-cr-00013-HMH-1 (D.S.C. July 27, 2009).                                We

dispense     with     oral    argument       because      the        facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                            2